                                                                             CLERK'
                                                                                  S OFFICE U.S.DIST.COURT
                                                                                    AT RG NOKE,VA
                                                                                         FILED

                       IN THE UN ITED STA TES D ISTRICT COURT                        22T 2# 2018
                      F0R THE W ESTERN D ISTRICT 0F V IR GINIA
                                 ROAN OK E D IVISION                             JUL   ,D LEM CLERK
                                                                               BY:
                                                                                       Et
                                                                                        b c
BRIAN D .BROW N,

       Plaintiff,                                  CivilA ction N o.7:17CV00491

V.                                                 M EM OR AND UM O PIN IO N

NAN CY A .BERRYH ILL,A cting                       By:H on.Glen E.Conrad
Com m issionerofSocialSecurity,                    SeniorUnited StatesD istrictJudge

       Defendant.


       Plaintiffhas filed this action challenging the finaldecision ofthe Com m issionerofSocial

Security denying plaintiff's claim s for disability insurance benetks and supplem ental security

incomebenefitsundertheSocialSecurityAct,asamended,42U.S.C.jj416(i)and423,and42
U.S.C.j 1381etseq.,respectively. Jurisdiction ofthiscourtispursuantto42U.S.C.j405(g)
and42U.S.C.j1383(c)(3). Thiscourt'sreview islimitedtoadeterminationastowhetherthere
is substantialevidence to supportthe Com m issioner's conclusion thatplaintifffailed to m eetthe

requirements for entitlem entto benefts underthe A ct. lf such substantialevidence exists,the

fnaldecisionoftheCommissionermustbeaffrmed. Lawsv.Celebrezze,368F.2d640(4thCir.
1966). Stated briefly, substantial evidence has been defined as such relevant evidence,
considering the record as a w hole,as m ight be found adequate to supporta conclusion by a

reasonablemind. Richardsonv.Perales,402U.S.389,401(1971).
       Theplaintift BrianD.Brown,wasbornonApril8,1971. Hedidnotgradl
                                                                   ptefrom high
schoolbut eventually earned a GED . M r.Brown has been em ployed as a warehouse w orker,

automotiveaccessoryinstaller,andtruckdriver. (Tr.30,231). Helastworkedonaregularand
sustained basisin 2014. (Tr.29,231). On April7,2014,M r.Brown filed applicationsfor
disability insurance benefits and supplem entalsecurity incom e benefks. ln filing his current
claim s, M r. Brown alleged that he becam e disabled for all form s of subsà ntial gainful

employmentonMarch31,2014,duetobackproblemsandarthritis. (Tr.230). Atthetimeofan
adm inistrative hearing on October25,2016,plaintiffam ended hisapplicationsso asto retlectan

alleged disability onsetdate ofJanuary 1,2016. (Tr.30). Mr.Brown maintainsthathehas
rem ained disabled to the present tim e. W ith respectto his application for disability insurance

benefits,the record revealsthatM r.Brown m etthe insured status requirem ents ofthe Actatall

relevanttimescovered by thefinaldecisionofthe Commissioner. SeeMenerally 42U.S.C.jj
416(i)and423(a).
        M r.Brow n's applicationswere denied upon initialconsideration and reconsideration. He

thenrequestedandreceived aéqnovohearingandreview beforeanAdministrativeLaw Judge.
ln an opinion dated Decem ber6,2016,theLaw Judge also detennined,afterapplying the five-step

sequentialevaluationprocess,thatMr.Brom zisnotdisabled. See20C.F.R.jj404.1520 and
416.920.1 The Law Judge found that M r. Brow n suffers from several severe im pairm ents,

including dysfunction ofthe majorjoints,osteoarthritisand allied disorders,degenerative disc
disease,lum barspondylosis,and lum barpostlam inectom y syndrom e,butthatthese im pairm ents

do not,eitherindividually orin combination,m eetorm edically equalthe requirem entsofa listed

impairment. (Tr.13-14). The Law Judge then assessed M r.Brown's residualfunctional
capacity asfollow s:

                After careful consideration of the entire record,the undersigned
                finds that the claimant has the residual functional capacity to
                perform a range of light work as detined in 20 C.F.R. (jjj
                404.15674b)and 416.9674b)excepttheclaimantwouldretain the

         1The processrequiresthe Law Judge to consider, in sequence,whetheraclaimant:(1)isengaged in
substantialgainfulactivity;(2)hmsasevereimpairment;(3)hasanimpairmentthatmeetsorequalstherequirements
ofalistedimpairment;(4)canreturntohispastrelevantwork;and(5)ifnot,whetherhecanperlbrm otherworkinthe
nationaleconomy. 20C.F.R.jj 404.1520 and416.920. Ifadecisioncanbereached atany step in the sequential
evaluationprocess,furtherevaluation isunnecessary. Id.
              capacity to lift/cany twenty pounds occasionally and ten pounds
              frequently;sitforsix hoursin an eighthourw orkday;stand/walk six
              hours in an eight hour workday; pushing/pulling as m uch as
              lift/carry; occasionally use the right foot in operating of foot
              controls; frequently balance; and occasionally clim b ram ps and
              stairs,kneegl),stoop,crouch,and crawl. The claimant would
              additionally retain the capacity to w ithstand occasionalexposure to
              unprotected heights, m oving m echanical parts, and occasional
              operation ofam otorvehicle.

(Tr.14). Given such a residualfunctionalcapacity,and afterconsidering testimony from a
vocationalexperq the Law Judge determ ined thatM r.Brown is unable to perform any ofhispast

relevantwork. (Tr.17). However,the Law Judge found thatM r.Brown retains sufficient
functional capacity to perform other w ork roles existing in signiGcant num ber in the national

economy. (Tr.18). Accordingly,theLaw JudgeconcludedthatM r.Brownisnotdisabled,and
thathe isnotentitled to benefksundereitherfederalprogram. See generallv 20 C.F.R.jj
404.15204g)and416.920(g). TheLaw Judge'sopinionwasadoptedasthefinaldecisionofthe
Com m issioner by the SocialSecurity A dm inistration'sA ppeals Council. Having exhausted all

available adm inistrative remedies,M r.Brown hasnow appealed to thiscourt.

       W hile plaintiff may be disabled for certain form s of employment,the crucial facm al

determ ination is whether plaintiff is disabled for al1 form s of substantialgainful em ploym ent.

See 42 U.S.C.jj 423(d)(2)and 1382c(a). There arefourelementsofproofwhich mustbe
consideredinmakingsuchananalysis. Theseelementsaresummarizedasfollows:(1)objective
medicalfactsand clinicalfindings;(2)theopinionsandconclusionsoftreatingphysicians;(3)
subjectiveevidenceofphysicalmanifestationsofimpairments,asdescribedthroughaclaimant's
testimony;and(4)theclaimant'seducation,vocationalhistory,residualskills,andage. Vitekv.
Finch,438F.2d 1157,1159-60 (4th Cir.1971);Underwoodv.Ribicoff,298F.2d850,851(4th
Cir.1962).
       After a review of the record in this case,the court is constrained to conclude thatthe

Com m issioner's finaldecision is supported by substantialevidence. The record revealsthatM r.

Brown received treatm ent for back pain from doctors at Coastal Spine & Pain Center in

Jacksonville,Florida in 2013 and 2014,prior to hisalleged onsetdate. On M arch 4,2013,M r.

Brown received a thirty-day supply ofprescription medication forback pain.(Tr.312). Dr.
Kenneth Powellnoted thatplaintiff's pastm edicalhistory included a herniated disc,and thathe

hadundergonealumbarlaminectomyatL4-L5andalowerlumbarfusion. (Tr.311). Although
plaintiffcontinued to complain of pain at subsequent monthly appointm ents,exam ination notes

indicate that he was Ssdoing wel1,''that the prescribed m edications helped (Cim prove pain and

function,''andthatplaintiffwastcstableoncun-entmedications.'' (Tr.297,302,303,305,308).
       OnAugust19,2013,Mr.BrownundelwentalumbarfacetnerveblockinjectionatCoastal
Spine & Pain Center. X-rays of the lum bosacral spine w ere obtained prior to the procedure,

whichrevealed Stdegenerativejointdiseasewithno appreciablesubluxationsorfractures.'' (Tr.
295). Although M r.Brown EEtolerated the injectionswellwithoutany complications orside
effectsr''hecomplainedofincreased back pain inOctoberandNovember2013. (Tr.285,289,
295). Dr.Powellultimately prescribed a fentanylpatch,which plaintifffound to be Eçvery
helpful''incontrollinghispain. (Tr.285). InFebruaryof2014,Dr.Powellnotedthatplaintiff
hadEçremainedcompliantwithhismedications''andreportedGiexcellentpaincontrol.'' (Tr.272).
Dr.PowellalsonotedthatMr.BrownwouldbestartingadifferentjobinVirginiathefollowing
week,and thathewould forward hisexamination notesto Mr.Brown'snew physician. (Tr.
272-73).
       On M ay 14,2014,M r.Brow n presented to A bility PhysicalM edicine and Rehabilitation,

lnc.in Blacksburg,Virginia,where he w as seen by Dr.Richard W ilson. Plaintiff advised Dr.

W ilson thathe was GGcurrently unemployed (and)considering application for socialsecurity
disability,''butthathealsohopedtoSspossiblygetl)back intoyouth coaching.'' (Tr.317). Dr.
W ilson noted thatplaintiffdem onstrated çtsom e pain behaviors''during the appointm entbutdid

Ssnothaveafullhistrionicdisabilitypresentation.'' (Tr.317). 0nphysicalexamination,plaintiff
com plained ofleg and back pain,his retlex atthe rightA chillesw as absent,and his straightleg

raisingtestwasçsgenerally positiveon theright''and dsequivocalon theleft'' (Tr.317). Dr.
Brown noted thatthe examination wasotherwise (çpretty normal.'' (Tr.317). Heprescribed
hydrocodoneandtizanadineforpain,andrecommendedanCsincreaseofexercise.'' (Tr.318).
       On January 4,2016,M r.Brow n soughttreatmentfrom Dr.Anthony Dragovich at Blue

Ridge Pain M anagem entSpecialistsin Salem ,Virginia. Plaintiffprim arily complained ofpain in

hislowerbackandrightleg. (Tr.320). Hereportedthatthepainwasaggravatedbyactivity,but
thathewas(sabletopèrform cooking,cleaning,andpersonalhygiene''activities. (Tr.320). An
exam ination of plaintiff's lum bosacral spine revealed decreased range of m otion and som e

tenderness. (Tr.322). However,the straight leg raising testwas negative bilaterally and
plaintiff exhibited norm al paraspinal muscle strength and increased tone. Likew ise,plaintiff

displayed norm alrange ofm otion in hisupperand lowerextrem itiesw ith no edem a,tendernessto

palpation,orpainonmotion. (Tr.322-23). Althoughplaintiffsgaitwas(tantalgic,''hew asable
to stand without diffkulty. (Tr. 323). D r. Dragovich diagnosed plaintiff w ith lum bar
degenerative disc disease, lum bar postlam inectomy syndrom e, lum bar spondylosis, and

sacroiliitis. (Tr.323). HeperformedarightsacroiliacjointinjectionthatprovidedSssomepain
relief.'' (Tr.323). Mr.BrownunderwentasecondinjectiononJanuary22,2016. (Tr.325).
       M r.Brow n returned to Dr.D ragovich forafollow -up appointm enton February 25,2016.

Atthattime,plaintiffreportedthattheinjectionstçwerenothelpful,''thathewasççstillmiserable,''
andthatthepain wasSsgreatly affecting hisability to do basic activities.'' (Tr.330-31). Dr.
Dragovich perform ed a physicalexam ination thatyielded Gndings consistentw ith the previous
examinations. (Tr.332). Heprescribedhydrocodone-acetaminophenandcyclobenzaprine,and
instructedplaintifftoretul'
                          ninonemonth. (Tr.332-33).
       Subsequent progress notes from M arch,April,M ay,and July of 2016 indicate thatthe

addition ofhydrocodone-acetaminophine (Norco)2 proved to be tthelpful''and tswithoutside
 ./.. 2                                     ,
effects.'' (Tr.334-45,338-39,342-43,346-47). Although plaintiff continued to exhibit
reduced range of motion in his lumbosacral spine, his musculoskeletal exam inations were

dtherwisenormal. (Tr.336,340,344,348). Duringafollow-upexaminationonSeptember16,
2016,plaintiffreported thathisprescription forN orco w asnotworking asw ellas itoncedid,and

he inquired about adding a fentanylpatch. (Tr.354). Dr.Dragovich SGslightly''adjusted
plaintiffs existing prescription,butdeclined to orderafentanylpatch since they w ere tçm anaging

hispainfairlywell''withNorco. (Tr.354).
       Attheadministrativehearing conducted thefollowing month,M r.Brown testifedthathe

isin pain (624 hoursa day,''and thatthe pain ûlcontinuously interruptshissleep''and causeshim to

requireassistancedswashing (hisllowerextremities.'' (Tr.32-33). M r.Brownfurthertestifed
tàathe isonly abletocook simplemealsapproximatelytwiceaweek. (Tr.34-35). Plaintiff
estim ated thathe can stand approxim ately fifteen ortwenty m inutes before he needs to sit and

stretch,andthathecansitforapproximatqlytenminutesbeforeheneedstoreadjusthimself. (Tr.
36). Plaintiffalsotestifiedthathecan only walk approximately fifty yardsbeforeheneedsto
stop,andthatheisunabletobendoverduetoseverepain. (Tr.38). Mr.Brownfurthertestified
thathe is (çbedridden''from pain approxim ately three daysperw eek and thathe isunableto assist

withhouseholdchores. (Tr.39-40).
       A fter considering all of the evidence of record, the Law Judge determ ined that M r.

Brow n's physicalproblem sare notso severe as to preventperform ance of lighter form s ofw ork

       2Norco isthebrandnameforthecombinationprescription drug.
activity. ln m aking this determ ination,the Law Judge found thatM r.Brown's allegations of

disabling physical lim itations are not entirely consistent w ith the m edical evidence and other

evidence in the record,including plaintiff'sown statem ents to m edicalcareproviders. The Law

Judgenoted thatthe clinicalevaluationsdiscussed above includeiirelatively benign objective
findings''and do notreflecttsthetypesofm edicaltreatm entonew ould expectforatotally disabled

individual.'' (Tr.17). The Law Judge furtheremphasized thatthe treatmentplaintiffhas
received has been conservative in nam re and generally successfulin controlling his sym ptom s.

(Tr.15-16).
       TheLaw Judge also assigned signiGcantweightto theopinionsofDr.Jack Hutcheson and

D r. Robert M cGuffin, w ho review ed the record at the request of the state agency. Both

physiciansopined thatplaintiffiscapable ofm eeting the lifting requirem entsforlightw ork and

thathecansit,stand,and/orwalkforapproximatelysixhoursinaneight-hourworkday. (Tr.73,
90-91). Bothphysiciansalsofoundthatplaintiffhasoccasionalposturallimitationsandthathe
shouldavoidconcentratedexposuretohazards. (Tr.73-74,91-92). TheLaw Judgefoundthat
the opinions ofthe state agency physicians w ere Gtsupported by the m edicalevidence ofrecord.''

(Tr.17).
       On appealto thiscourt,M r.Brow n,through counsel,m akes two argum ents in supportof

hismotionforsummaryjudgment. First,M r.BrownarguesthattheLaw Judgefailedtoconduct
a properfunction-by-function analysis in assessing hisresidualfunctionalcapacity. In particular,

M r.Brown contendsthatthe Law Judge failed to m ake sufficientfindingsregarding his alleged

Gtinability to m aintain a static work posture or his need to lie down as needed during the day.''

P1.'sBr.17,Dkt.No.16.

       Upon review of the record and applicable caselaw ,the courtfinds the plaintiffs Grst

argum ent unpersuasive. A lthough guidelines from the SocialSecurity A dm inistration instruct
the Law Judge to take a çffunction-by-f-unction''approach to determ ining a claim ant's residual

functionalcapacity,SSR 96-8p,1996 SSR LEXIS 5,the United States CourtofA ppeals for the

Fourth Circuithas(Grejected aperserulerequiringremandwhentheALJdoesnotperform an
explicitfunction-by-function analysis.'' Mascio v.Colvin,780F.3d 632,635 (4th Cir.2015).
lnstead,theCourtagreedwiththeSecondCircuitthat$($Erlemandmaybeappropriate...wherean
ALJ fails to assess a claim ant's capacity to perform relevant functions, despite contradictory

evidence in the record,or w here other inadequacies in the ALJ'S analysis frustrate m eaningful

review.''' Id.(quotingCichockiv.Astrue,729F.3d 172,177(2dCir.2013:.
       The courtdoesnotfind this to be such a case. Itis clearfrom the Law Judge'sdecision

thathe considered a1lofM r.Brown'sclaimed limitations,including those described during the

adm inistrative hearing and sum m arized in a post-hearing brief,butfound that such lim itations

wereinconsistentwith the objectivemedicalfindings,the conservativenatureofthetreatment
provided,andtheplaintiffsown statementstotreatingphysicians. (Tr.15-17). Accordingly,
the courtbelievesthattheLaw Judge'streatm entofM r.Brown'sclaimed lim itationsisconsistent

withtheprotocolestablishedinM ascioandMonroev.Colvin,826F.3d 176(4thCir.2016),and
thatsubstantialevidence supportstheLaw Judge'sevaluation ofM r.Brown'sresidualfunctional

capacity.

       Second,relying on the Fourth Circuit'sdecision in Brow n v.Com m issioner,873 F.3d 251

(4thCir.2017),plaintiffcontendsthattheLaw Judge'sassessmentofhistestimonyandsubjective
allegations is not supported by substantial evidence. A lthough M r. Brow n testiled at the

adm inistrative hearing that he experiences totally disabling pain.and discom fort,the Law Judge

found thatthe plaintiff sstatem entsregarding the intensity and lim iting effects ofhis sym ptom s

w erenotentirely consistentw ith the m edicalevidenceand otherevidencein therecord. TheLaw

Judge provided specifk reasons for his decision to not fully credit the plaintiff's statem ents
regarding the severity ofhis symptom s. TheLaw Judge observed that,contrary to his testim ony

atthe adm inistrative hearing,M r.Brown reported to D r.D ragovich thathe iscapable ofcooking,

cleaning,and caring forhispersonalhygiene despite hismusculoskeletalimpairments. (Tr.
15-16). The Law Judge also noted thatMr.Brown'sobjective medicalfindingshave been
relatively benign, that more recent exam ination notes reveal no worsening sym ptom s or

m usculoskeletaldisease progression,and thatplaintiff s symptom s ofpain and discom forthave

beenconservativelytreatedwithprescribed medications. (Tr.15-17). Indeed,plaintiffsmost
recenttreatm entnotes indicate thatD r.Dragovich declined to order a fentanylpatch because he

believed thatplaintiff's pain w as effectively m anaged w ith a com bination of hydrocodone and

acetaminophen. (Tr.354).
       Upon review ofthe record,the courtis unable to discern any error in the Law Judge's

credibility sndings. Unlike Brown,the Law Judge considered plaintiffs m edicalhistory along

w ith his ow n allegations regarding the sym ptom s ofhisphysicalimpairments. The courtagrees

that plaintiffs allegations of totally disabling sym ptom s are som ew hat inconsistent w ith the

complaintsdocumented in thetreatmentrecords,theobjectiveGndingsonexamination,andthe
relatively conservative treatm entm easuresprovided. Thus,the courtis satisfied thatsubstantial

evidence supportsthe Law Judge'sdecision notto fully creditM r.Brown'stestim ony.

       In afsrm ing the Com m issioner'sflnaldecision,the courtdoesnotsuggestthatM r.Brown

isfree ofa1lpain and discom fort. Indeed,the m edicalrecord confrm sthatplaintiffsuffersfrom

musculoskeletalimpairmentsthatcan beexpectedtoresultin subjectivelimitations. However,
the medicalrecord simply doesnotinclude clinicalfindingsorobjectivetestresultsthatare
consistentwith totally disabling sym ptom atology. Itm ustbe recognized thattheinabilityto w ork

withoutany subjective complaintsdoesnotofitselfrenderaclaimantdisabled. SeeCraiz,76
F.3d at592. ltappearsto the courtthatthe Law Judge considered a1lofthe m edicalevidence,as
wellasa1lofthes'ubjeo ve factorsxasonably suppoled by therecord,in adjudicating Mr.
Brown'sclslmRforbenests. Thus,thecourtconcludesthatallfacetsoftheCommlssioner'sfmal

decision cesupportedby subse tlalevidence.

      Asageneralrule,theresolution ofcov ictsintheevidenceisam atterwilblntheprovince

ofthe Commlssioner,even ifthe courtm ightresolve the coM icts dferently. Richardson v.

Perales.s'uprm Oppenheim v.Finch.495F.2d396(4th Cir.1974). Forthereasonsstated,the
courtfmdstlkeCommissioner'sDsolutionofthem e entcoM ictaintherecordinthlscasetobç
s'upported by substantialevidence. Accore gly,theGnnldeclsion oftheCommlsslonermmstbe
sm rmed. Lawsv-Celebren .supra

      TheClerkisdirededtosendcee ledcoplesofthlqmemorand= opiniontoa11counselof

record.

      DATED:TIUS<P dayofoctober,2n18.


                                         SenlorUnitedStatesDisd ctJudge




                                         10
